DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed4/13/2022. Claims 8-20 were cancelled. Claims 1-7 are presently pending and presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2018, 10/18/2018 and 5/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions

Applicant’s election without traverse of Group I Claims 1-7 in the reply filed on 4/13/2022 is acknowledged.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for order fulfillment with dynamic routing.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “calculate movement of a user based on a combination of historical data and dynamic data relating to a [..] user; receive from a plurality of delivery hubs a cost associated with delivering an order to the user; identify a plurality of delivery locations for the order based on the calculated movement of the user and the cost associated with delivering the order to the user by each of the delivery hubs; present the plurality of delivery locations to the user; receive a user selection of one delivery location of the plurality of delivery locations; and route the order to the delivery location based on the user selection” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processor, memory, computer program code and mobile device in claim 1) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-7 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (processor, memory, computer program code and mobile device).  The processor, memory, computer program code and mobile device in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-7 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor [claims 2-6], computer program code [claims 2-6] and mobile device [claim 6], amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kantor et al (US Patent Application Publication No. 20170372256 - hereinafter Kantor) in view of Weresh et al (US Patent No. 10891879 - hereinafter Weresh) in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi).
Re. claim 1
Kantor teaches:
A system for order fulfillment, the system comprising: 
at least one processor; and [Kantor; ¶29-¶32].
at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: [Kantor; ¶29-¶32].
calculate movement of a user based on a combination of historical data and dynamic data relating to a mobile device of the user; [Kantor; ¶46 calculating user movement by determining direction of travel from their previous location to the next (historical data), and determining user location based on their mobile device (dynamic data relating to mobile device) as it states “Additionally, or alternatively, the direction of travel of mobile user device 210 may be determined by UAV platform 230 based on prior locations and the current location of the mobile user device 210.”].
Kantor doesn’t teach, Weresh teaches:
receive from a plurality of delivery hubs a cost associated with delivering an order to the user; [Weresh; Col. 2 lines 14-28 shows determination and presentation to the user of the different costs from delivery carriers (delivery hubs) to deliver the package such as “one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers and the delivery time by which the repurposed package can be delivered to the delivery destination. Based on those determined delivery routes and costs, one or more delivery timeframe options and/or costs may be presented to the first user for selection”].
identify a plurality of delivery locations for the order based on the calculated movement of the user and the cost associated with delivering the order to the user by each of the delivery hubs; [Weresh; first both the location where item is retrieved from and delivered to are both dynamic locations, focusing on the destination aspect, it can be dynamic destination shown in Col. 8 lines 28-56 and Col. 10 lines 66 – Col. 11 line 22. Then in Col. 13 line 52 – Col. 14 line 12, it presents that the costs of delivering to a destination by each of carriers (delivery hubs)/routes]. 
route the order to the delivery location based on the user selection.  [Weresh; shows routing to an intermediary location and then to delivery destination such as “route the repurposed package to a materials handling facility, discussed below. At the materials handling facility, the identifier is detected, and a second label is printed and affixed to the repurposed package that identifies the second destination as the destination for the repurposed package. The repurposed package may then be routed through any carrier shipping channels and delivered to the second destination”, it additionally states the routing performed after selecting of delivery timeframe, source location and delivery destination as it states in Col. 14 lines 13-20 “Based on the selected delivery timeframe and determined source location and delivery destination, a shipping route is planned for shipment of the repurposed package from the source location to the delivery destination”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Weresh in the system of Kantor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be “increasing the efficiency and consistency with which a package may be repurposed and utilized with the described implementations”, [Weresh; Col. 5 lines 9-12].
Kantor doesn’t teach, Kimchi teaches:
present the plurality of delivery locations to the user; [Kimchi; ¶25 and Fig. 1 shows a GUI displaying the different delivery locations the user can select from].
receive a user selection of one delivery location of the plurality of delivery locations; and [Kimchi; ¶26-¶30 shows the user selecting a delivery location].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Kantor in view of Weresh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Kantor in view of Weresh in view of Kimchi teaches the system of claim 2.
Kantor teaches: 
wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor to [Kantor; ¶29-¶32].
Kantor doesn’t teach, Weresh teaches:
reroute the order to another delivery location different than the delivery location based on an updated user selection.  [Weresh; Col. 10 lines 66 – Col. 11 line 22 shows user altering their delivery location and providing it as “second user 328-2 may provide a response to the computing resources 327 altering the delivery destination. For example, the second user may provide a response requesting that the repurposed package 324′ be delivered to a different location (second delivery destination), such as the home of the second user” with the change made the system reroutes the delivery as it additionally states “the delivery destination of the repurposed package 324′ associated with the identifier affixed to the repurposed package is updated to the second delivery destination and the route of the repurposed package is altered to cause delivery of the repurposed package to the second delivery destination”]. Please see motivation to combine Kantor in view of Weresh in view of Kimchi presented in claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kantor in view of Weresh in view of Kimchi in view of Shiryan et al (US Patent Application Publication No. 20170185961 - hereinafter Shiryan).
Re. claim 2, Kantor in view of Weresh in view of Kimchi teaches the system of claim 1.
Kantor teaches:
wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor to [Kantor; ¶29-¶32].
Kantor doesn’t teach, Shiryan teaches:
identify the plurality of delivery locations for the order at each of a plurality of different intermediate hubs along a fulfillment route for the order.  [Shiryan; ¶38 states plurality of delivery locations can be identified, as it states “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package 110 can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest chance of resulting in a successful delivery of a physical package”. ¶53-¶55 states that a delivery location can be determined when it arrives at a shipping hub such as “a delivery location 310 can be determined when a physical package arrives at a shipping hub 308. For example, after arriving at a shipping hub 308, a physical package can be scanned using a scanner that transmits the package data to the delivery routing system 304. The delivery routing system 304 can identify delivery options for delivering the physical package to a delivery location”. Additionally Fig. 3 shows when it reaches the Shipping Hub 308, three possible delivery location 310 are presented and the delivery to one of the locations as stated in ¶53-¶55 depends on the time the package reaches the shipping hub]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Shiryan in the system of Kantor in view of Weresh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kantor in view of Weresh in view of Kimchi in view of Radhakrishnan et al (US Patent Application Publication No. 20160171515 - hereinafter Radhakrishnan).
Re. claim 4, Kantor in view of Weresh in view of Kimchi teaches the system of claim 1.
Kantor teaches:
wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor: [Kantor; ¶29-¶32].
Kantor doesn’t teach, Weresh teaches:
to request a cost bid from each delivery hub of the plurality of delivery hubs to deliver the order to the user, [Weresh; Col. 13 line 52 – line 67 shows presenting to the user the different costs from different carriers to deliver item to user such as “based on the source location and delivery destination, one or more delivery timeframes may be determined, presented to the first user for selection, and a selection of a delivery timeframe received, as in 422. For example, as discussed further below with respect to FIG. 7, one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers and the delivery time by which the repurposed package can be delivered to the delivery destination”].
the cost bids calculated based on an associated cost for delivery in each of a plurality of delivery zones for each delivery hub, [Weresh; Col. 13 line 52 – line 67 shows different costs for delivery are determined based on routes (zones) / carriers (delivery hubs) as it states with emphasis “one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers and the delivery time by which the repurposed package can be delivered to the delivery destination”].
each delivery zone of the plurality of delivery zones having a delivery queue with a plurality of time slots, [Weresh; Col. 13 line 52 – Col. 14 line 12 shows user selecting the time slot (delivery queue with plurality of time slots) and selecting a different location for package such as “based on the source location and delivery destination, one or more delivery timeframes may be determined, presented to the first user for selection, and a selection of a delivery timeframe received, as in 422. For example, as discussed further below with respect to FIG. 7, one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Weresh in the system of Kantor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be “increasing the efficiency and consistency with which a package may be repurposed and utilized with the described implementations”, [Weresh; Col. 5 lines 9-12].
Kantor in view of Weresh don’t teach, Radhakrishnan teaches:
the cost based in part on a current capacity of the delivery queue.  [Radhakrishnan; ¶34 shows price goes up for example when there’s high demand for rides and limited drivers available].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Radhakrishnan in the system of Kantor in view of Weresh in view of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since the “system can dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service”, [Radhakrishnan; ¶21].

Re. claim 7, Kantor in view of Weresh in view of Kimchi in view of Radhakrishnan  teaches the system of claim 4.
Kantor doesn’t teach, Weresh teaches:
wherein 
the cost bids comprise a bid of location, [Weresh; Col. 13 line 52 – line 67 shows that the cost comprises location as it shows cost is associated with those routes for package to be delivered to that delivery destination such as “one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers and the delivery time by which the repurposed package can be delivered to the delivery destination”].
the cost bids comprise time-slot and [Weresh; Col. 13 line 52 – Col. 14 line 12 shows cost bid comprising time-slot as costs are associated to timeframe as “one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers and the delivery time by which the repurposed package can be delivered to the delivery destination”].
the cost bids comprise cost associated with the delivery of the order based on a current location of the user. [Weresh; Col. 13 line 52 – Col. 14 line 12 shows cost bid comprising time-slot as costs are associated to delivery to the delivery destination as shown with emphasis “one or more delivery routes using one or more carriers from the source location to the delivery destination may be determined, along with the different costs associated with those routes/carriers and the delivery time by which the repurposed package can be delivered to the delivery destination”. The destination or current location aspect, it can be dynamic destination shown in Col. 8 lines 28-56 and Col. 10 lines 66 – Col. 11 line 22. Then in Col. 13 line 52 – Col. 14 line 12, it presents that the costs of delivering to a destination by each of carriers (delivery hubs)/routes].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Weresh in the system of Kantor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would be “increasing the efficiency and consistency with which a package may be repurposed and utilized with the described implementations”, [Weresh; Col. 5 lines 9-12].

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kantor in view of Weresh in view of Kimchi in view of Radhakrishnan in view of Stevens et al (US Patent Application Publication No. 20150193731 - hereinafter Stevens).
Re. claim 5, Kantor in view of Weresh in view of Kimchi in view of Radhakrishnan  teaches the system of claim 4.
Kantor teaches:
wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor: [Kantor; ¶29-¶32].
Kantor doesn’t teach, Stevens teaches:
receive the cost bids at a city hub to determine one or more alternate delivery locations based on at least one of a cost delivery location option and a least delivery time option.  [Stevens; ¶7 states a recommendation of a delivery locker (alternate delivery location) based on delivery cost (delivery cost location). Further ¶62 outlines a ranking criteria for proximity lockers to the user to present to the customer].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stevens in the system of Kantor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kantor in view of Weresh in view of Kimchi in view of Radhakrishnan in view of Stevens in view of Lefkow et al (US Patent Application Publication No. 20190295148 - hereinafter Lefkow) in view of Robinson et al (US Patent Application Publication No. 20150106296 - hereinafter Robinson).
Re. claim 6, Kantor in view of Weresh in view of Kimchi in view of Radhakrishnan in view of Stevens teaches the system of claim 5.
Kantor teaches:
wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor: [Kantor; ¶29-¶32].
Kantor doesn’t teach, Lefkow teaches:
provide a push notification to the mobile device of the user […]. [Lefkow; ¶36 shows sending a push notification to the user device to include the recommendation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lefkow in the system of Kantor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “the user may benefit from automatically updating a quantity included in the reorder for the item stored in ARD as well as recommend other items not associated with the ARD for automatic reorder on behalf of the user”, [Lefkow; ¶23].
Kantor in view of Lefkow doesn’t teach, Robinson teaches:
provide a {message} notification to the mobile device of the user indicating the one or more alternate delivery locations.  [Robinson; ¶55 shows providing a notification to the customer/recipient to inform them of the alternate delivery locations such as “the system may be configured to notify the parcel recipient (via a mobile device, private/public social network and/or the use of a physical "information notice" placed at the location of the primary delivery attempt) that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed. In various embodiments, the system is configured to provide alternate delivery locations from which the parcel recipient may choose that have substantially current (e.g., current) availability to accept the parcel”].

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of push notification to the mobile device of Lefkow for the notification of Robinson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628